Detailed Action

Response to Arguments

Applicant's arguments filed on October 30, 2020 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Hurri et al. (US-2012/0154171) does not teach a plurality of operator service servers where each of the plurality of service servers corresponds to a server in a physical structure of a smart city [see applicant’s arguments pg. 13 L. 7-9]. The applicant argues that Hurri teaches a plurality of service modules for presenting data to a user, and therefore does not teach the argued limitation [see applicant’s arguments pg. 12 last two lines, pg. 13 L. 1-6].
The examiner respectfully disagrees with the applicant. Hurri clearly teaches that each service module can be performed at different physical servers and can also have redundancy performed at a different physical servers [see Hurri fig. 1 elements 82-89, par. 0023 L. 10-11, par. 0055 L. 5-7, par. 0112 L. 1-4, par. 0114 L. 1-5]. This teaching means that service platform taught by Hurri comprises a plurality of physical servers in order to implement service modules of the service platform. In other words, Hurri teaches a plurality of operator service servers where each of the plurality of service servers corresponds to a server in a physical structure of a smart city. For the reasons provided above, the applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim recites in line 29 “wherein the at least one operator service server of the plurality of operator service servers”. The word “the” in front of the limitation(s) “at least one operator service server” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein [[the]] at least one operator service server of the plurality of operator service servers”.

In regards to claim 2-20, the claims are indefinite due to their dependency on indefinite claim 1.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US-9,513,637) in view of Hurri et al. (US-2012/0154171).

In regards to claim 1, Shao teaches a smart household Internet-of-Things system applicable to a smart city system [col. 1 L. 6-8, col. 2 L. 10-21]. Shao teaches that the system comprises an object platform comprising at least one gas meter (at least one energy meter) connected with at least one intelligent gateway for Internet of Things [fig. 1 elements 2 (meter) and 12 (gateway), col. 4 L. 37-40, col. 5 L. 60-67, col. 6 L. 1-3]. Also, Shao teaches that the at least one energy meter is configured to collect sensing information and transmit the sensing information to the at least one intelligent gateway for Internet of Things, and that the at least one energy meter is configured to receive, via the at least one intelligent gateway for Internet of Things, control information and perform control [col. 5 L. 9-19 and L. 60-67, col. 6 L. 1-3]. Furthermore, Shao teaches that the system comprises a communication platform connected, via a network, with each of the object platform and a management platform [fig. 1 elements 12 (communication platform) and 10 (management platform), col. 4 L. 60-67, col. 5 L. 60-
Shao also teaches that the management platform transmits the control information to the at least one energy meter via the communication platform [fig. 1 element 12 (communication platform), col. 4 L. 60-67, col. 5 L. 60-67, col. 6 L. 1-3]. However, Shao does not teach that the management platform performs its functions using at least one server connected to a service platform. Shao also does not teach a user platform.
On the other hand, Hurri teaches that the meter transmitting sensing information and receiving control information to/from a gateway can be an energy meter [fig. 1 elements 10 (energy meter) and 20 (gateway), par. 0066 L. 1-6, par. 0067 L. 1-7, par. 0071 L. 5-8, par. 0088 L. 1-5]. Also, Hurri teaches that the management platform is connected with each of the communication platform and a service platform [fig. 1 elements 20 (gateway), 30-70 (management platform) and Web Services (service platform), par. 0089 L. 7-9, par. 0162]. Furthermore, Hurri teaches that the management platform performs its function using at least one operator management server that is configured to transmit the sensing information to the service platform [par. 0055, par. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Hurri’s teachings of using a management platform, a service platform and a user platform to permit a user access the sensing data in the system taught by Shao because it will permit a user to access his energy consumption data in real time or it will permit an utility operator to access the utility data as desired.

In regards to claim 2, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the at least one user terminal is connected, internet (via a public service network), with the at least one operator server of the service platform [see Hurri par. 0156 L. 1-4, par. 0158, par. 0159].

In regards to claim 3, the combination of Shao and Hurri, as applied in claim 2 above, further teaches that the communication platform includes at least one operator communication server [see Hurri element 20, par. 0055 L. 5-7]. Also, the combination teaches that the at least one operator communication server is connected to the at least one operator management server and the at least one operator service server in sequence [see Hurri fig. 1 element 20 (operator communication server), 30-70 (operator management server), 82-89 (operator service server)]. The combination further teaches that the at least one operator communication server accesses the intelligent gateway for Internet of Things [see Hurri par. 0089 L. 1-9, par. 0117 L. 2-5]. Also, the combination teaches that the at least one operator service platform server accesses the public service network [see Hurri par. 0158, par. 0162 L. 1-6 and L. 10-12]. Furthermore, the combination teaches that the at least one operator communication server, the at least one operator management server and the at least one operator service platform server being independent of each other, in a physical system of a smart city [see Hurri fig. 1 element 100].

In regards to claim 4, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the object platform comprises a plurality of energy meters, 

In regards to claim 5, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the object platform comprises a plurality of energy meters, the communication platform comprises a plurality of intelligent gateways for Internet of Things, and the plurality of energy meters access respective intelligent gateways for Internet of Things, respectively [see Shao fig. 1 elements 2 and 12, see Hurri element 10 (plurality of meters) and 20 and 24 (plurality of gateways each communicating with different energy meters/sensors)].

In regards to claim 6, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the object platform comprises a plurality of energy meters and the communication platform comprises a plurality of intelligent gateways for Internet of Things [see Hurri fig. 1 element 10 (plurality of meters) and elements 20, 22, 24 and 26 (plurality of gateways)]. The combination further teaches that the Internet-of-Things system comprises a plurality of utility meters to measure consumption of the utility [see Shao fig. 4 elements 1 col. 6 L. 50-55, see Hurri element 10, par. 0067 L. 1-7]. The teaching above means that the system comprises a plurality of sensing units, with each of the sensing units comprising at least one energy meter. Also, the combination 

In regards to claim 7, the combination of Shao and Hurri, as applied in claim 6 above, further teaches that the energy meters in the sensing units are energy meters providing a same kind of service or different kinds of service [see Shao fig. 4 element 1, see Hurri par. 0067 L. 1-7].

In regards to claim 8, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the communication platform comprises one intelligent gateway for Internet of Things [see Shao fig. 4 element 12]. Also, the combination teaches that the management platform and the service platform each comprise a plurality of operator servers [see Hurri fig. 1 elements 30 and 32 (plurality of servers in the management platform) and 82-89 (plurality of servers in the service platform)]. The combination further teaches that the one intelligent gateway for Internet of Things accesses the plurality of operator servers of the management platform [see Hurri fig. 2A element 20 (gateway) and elements 30 and 32 (plurality of servers)].

In regards to claim 9, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the communication platform comprises a plurality of intelligent gateways for Internet of Things [see Hurri fig. 1 elements 20 and 22]. Also, the combination teaches that the management platform and the service platform each comprise a plurality of operator servers [see Hurri fig. 1 elements 30 and 32 (plurality of 

In regards to claim 10, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the communication platform comprises a plurality of intelligent gateways for Internet of Things [see Hurri elements 20 and 22]. Also, the combination teaches that the management platform and the service platform each comprise a plurality of operator servers [see Hurri fig. 1 elements 30 and 32 (plurality of servers in the management platform) and 82-89 (plurality of servers in the service platform)]. The combination also teaches that each of the plurality of gateways can communicate with the meters and with the management platform [see Hurri fig. 2B element 10, 20 and 22, par. 0071 L. 5-8, par. 0088 L. 1-5]. The above teaching means that the system comprises a plurality of intelligent gateway units, with each of the intelligent gateways units comprising at least one intelligent gateway for Internet of Things. The combination further teaches that the at least one intelligent gateway for Internet of Things in each of the intelligent gateway units accesses a same operator server of the management platform [see Hurri fig. 2B elements 20 and 22 (plurality of gateways) have access to same logger (operator server) 30].

In regards to claim 11, the combination of Shao and Hurri, as applied in claim 10 above, further teaches that the intelligent gateways for Internet of Things in the intelligent gateway units are Intelligent gateways for Internet of Things providing the same sensor data from a meter a to an operator server [see Hurri fig. 2B]. This means that the gateways provide a same kind of service.

In regards to claim 12, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the communication platform comprises a plurality of intelligent gateways for Internet of Things [see Hurri fig. 1 elements 20 and 22]. Also, the combination teaches that the management platform and the service platform each comprise a plurality of operator servers [see Hurri fig. 1 elements 30 and 32 (plurality of servers in the management platform) and 82-89 (plurality of servers in the service platform)]. Furthermore, the combination teaches that each of the server in the management platform communicate with the same gateway [see Hurri fig. 2B elements 20 and 22 (gateways) and elements 30 and 32 (servers)]. The above teaching means that the management platform comprises a plurality of server units, with each of the server units comprising at least one operator server, and that the at least one operator server in each of the server units access a same intelligent gateway for Internet of Things.

In regards to claim 13, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the user platform comprises one user terminal and that the management platform and the service platform each comprise a plurality of operator 

In regards to claim 14, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the user platform comprises a plurality of user terminals and that the management platform and the service platform each comprise one operator server [fig. 7 elements 32 (one management platform server), 89 (one service platform server), and 150 (plurality of user terminals)]. The combination further teaches that the plurality of user terminals all access, via the internet (public service network), a same operator server of the service platform [par. 0156, par. 0158].

In regards to claim 15, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the user platform comprises a plurality of user terminals and that the management platform and the service platform each comprise a plurality of operator servers [see Hurri fig. 7 elements 30 and 32 (plurality of servers in the management platform), elements 82-89 (plurality of servers in the service platform) and element 150 (plurality of user terminals)].
The combination teaches that the plurality of user terminals all access, via the internet (public service network), the operator servers of the service platform [see Hurri par. 0156, par. 0158, par. 0161 L. 1-3]. The combination does not explicitly teach that each 

In regards to claim 16, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the user platform comprises a plurality of user terminals, the management platform and the service platform each comprise a plurality of operator servers [see Hurri fig. 7 elements 30 and 32 (plurality of servers in the management platform), elements 82-89 (plurality of servers in the service platform) and element 150 (plurality of user terminals)]. The combination further teaches that each user terminal has the necessary hardware/software to access the same operator server of the service platform via the internet [see Hurri fig. 7 element 150, par. 0156, par. 0158]. The above teaching means that the Internet-of-Things system comprises a plurality of user units, with each of the user units comprising at least one user terminal, and the at least one user terminal in each of the user units accessing, via the public service network, a same operator server of the service platform.

In regards to claim 17, the combination of Shao and Hurri, as applied in claim 16 above, further teaches that the user terminals in the user units are user terminals providing users access to utility data (a same kind of service) [see Hurri fig. 7 element 150, par. 0156, par. 0158].
In regards to claim 18, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the user platform comprises a plurality of user terminals, the management platform and the service platform each comprise a plurality of operator servers [see Hurri fig. 7 elements 30 and 32 (plurality of servers in the management platform), elements 82-89 (plurality of servers in the service platform) and element 150 (plurality of user terminals)]. The combination further teaches that the service platform comprises a plurality of modules (server units), with each of the server units comprising at least one operator server, and the at least one operator server in each of the server units accessing, via the public service network, a same user terminal [see Hurri fig. 7 elements 82-89, par. 0055 L. 5-7, par. 0156, par. 0161 L. 1-3].

In regards to claim 19, the combination of Shao and Hurri, as applied in claim 12 above, further teaches that the operator servers in the server units are operator servers that function as data loggers (providing a same kind of service) [see Hurri fig. 2B elements 30 and 32].

In regards to claim 20, the combination of Shao and Hurri, as applied in claim 1 above, further teaches that the at least one energy meter comprises any one or more of an intelligent gas meter, an intelligent electric energy meter and an intelligent heat energy meter [see Shao fig. 4, see Hurri par. 0066 L. 3-7, par. 0067 L. 1-7, see Luttrell fig. 5].


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685